This matter coming on to be heard before Honorable Harry J. Goas, deputy commissioner, on October 20th, 1926, in the presence of the respective parties, on the claim of the petitioner that on June 9th, 1925, whije in the employment of the respondent, he sustained an injury to his left foot, and after hearing and considering the testimony and the arguments of counsel, and being of the opinion that the conditions under which the Compensation law permits the recovery of such an injury as proved to exist in this case, but in so far as the petitioner has failed to file a formal petition within the one-year period, as prescribed by law, under the statute, with the compensation bureau of the State of New Jersey,
It is, on this 3d day of November, 1926,. ordered that the petition be dismissed and that judgment be entered in favor of the respondent and against the petitioner, and that each party should pay $5.00 towards the stenographic fee.
Harry J. Goas,

Deputy Commissioner.